       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 1 of 18. PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

WEE HIVE, LLC              :
                           :                Case No.
             Plaintiff,    :
                           :                Judge:
v.                         :
                           :                COMPLAINT
THE LAZY BEE BREAKFAST LLC :
                           :                JURY TRIAL DEMAND
             Defendant.    :

      Plaintiff Wee Hive, LLC, by its attorneys and for its Complaint, alleges as

follows:

                          NATURE OF THE ACTION

      1.    This is an action for federal trademark infringement under the Lanham

Act (15 U.S.C. § 1051, et seq.), federal unfair competition (15 U.S.C. §

1125(a)(1)(A), state law unfair competition (OHIO REV. CODE § 4165.02), and

common law unfair competition.

      2.    Plaintiff Wee Hive, LLC (“Wee Hive”) is the owner of all rights and

title in and to the “SLEEPY BEE” service mark for use in connection with café

and restaurant services, and the corresponding federal registration for the mark

under U.S. Trademark Registration No. 4,631,986 (“the ’986 Registration). See

Exhibit A, attached hereto.
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 2 of 18. PageID #: 2




      3.     Defendant The Lazy Bee Breakfast LLC (“Lazy Bee Breakfast”) is

illegally using, and has been illegally using, the “THE LAZY BEE” mark in

connection with café and restaurant services, without Wee Hive’s authorization,

permission, or license.

      4.     Lazy Bee Breakfast’s conduct is a violation of Wee Hive’s federal

service mark rights. Wee Hive seeks all legal and equitable remedies permitted

under the federal Lanham Act and state and common law for Lazy Bee Breakfast’s

wrongful conduct.

                                 THE PARTIES

      5.     Wee Hive is a corporation organized and existing under the laws of

the State of Ohio, with its principal place of business located at 3098 Madison

Road, Cincinnati, Ohio 45209.

      6.     On information and belief, Lazy Bee Breakfast is a corporation

organized and existing under the laws of the State of Ohio, with its principal place

of business located at 126 Front Street, Berea, Ohio 44017.

                           JURISDICTION AND VENUE

      7.     This action arises under the trademark laws of the United States, the

Lanham Act, 15 U.S.C. § 1051 et seq.




                                         2
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 3 of 18. PageID #: 3




       8.     Federal question jurisdiction is conferred to this Court pursuant to 28

U.S.C. §§ 1331 and 1338, and 15 U.S.C. § 1121(a), and this Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       9.     On information and belief, personal jurisdiction exists over Lazy Bee

Breakfast in this Court due to, inter alia, Lazy Bee Breakfast’s residency as a

corporation in the State of Ohio; the location of Lazy Bee Breakfast’s principal

place of business in the State of Ohio, and specifically, in this judicial district;

Lazy Bee Breakfast’s conducting business activity in this judicial district; and Lazy

Bee Breakfast’s management and maintenance of a website at https://www.the

lazybeeberea.com in the State of Ohio, and specifically, from a location in this

judicial district.

       10.    Venue in this Court is proper under 28 U.S.C. §1391(b) and (c).

                           FACTUAL BACKGROUND

       11.    From at least as early as October 31, 2013, Wee Hive has been using

the “SLEEPY BEE” service mark, and it has specifically been using that mark

since at least as early as December 13, 2013 in commerce for café and restaurant

services.

       12.    On or about March 25, 2014, Wee Hive filed an application with the

United States Patent and Trademark Office (“USPTO”) to federally register its

                                          3
     Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 4 of 18. PageID #: 4




“SLEEPY BEE” service mark for café and restaurant services. On or about

November 4, 2014, the USPTO issued the ’986 Registration to Wee Hive for its

“SLEEPY BEE” service mark for café and restaurant services.

     13.   Wee Hive continues to expand its SLEEPY BEE café and restaurant

business and currently operates multiple SLEEPY BEE restaurants within the

State of Ohio, including those located at Eighth Fourth Street, Cincinnati, Ohio

45202; 3098 Madison Road, Cincinnati, Ohio 45209; and at 9514 Kenwood Road,

Blue Ash, Ohio 45242. A sample menu illustrating the “SLEEPY BEE” service

mark in use is shown below.




                                       4
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 5 of 18. PageID #: 5




      14.    On information and belief, Lazy Bee Breakfast has used and is using,

without Wee Hive’s authorization, permission, or license, the unregistered “LAZY

BEE” service mark and bumble bee logo to promote café, restaurant, or like food

services in or about the State of Ohio, and specifically within this judicial district.

      15.    More specifically, on information and belief, Lazy Bee Breakfast

operates or controls an Internet website         at https://www.thelazybeeberea.com

which, as shown below, includes the use of the unregistered “LAZY BEE” service

mark and bumble bee logo to promote café or restaurant services in or about the

State of Ohio, and specifically within this judicial district.




                                            5
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 6 of 18. PageID #: 6




See https://www.thelazybeeberea.com (last visited Feb. 25, 2019).

      16.    Additionally, on information and belief, Lazy Bee Breakfast operates

or controls a Facebook page at https://www.facebook.com/thelazybeeberea which,

as shown below, includes the use of the unregistered “LAZY BEE” service mark

and bumble bee logo to promote café or restaurant services in or about the State of

Ohio, and specifically within this judicial district.




                                           6
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 7 of 18. PageID #: 7




See https://www.facebook.com/thelazybeeberea (last visited Feb. 25, 2019).

      17.    Additionally, on information and belief, Lazy Bee Breakfast operates

or controls an Instagram page at https://www.instagram.com/thelazybeeberea

which, as shown below, includes the use of the unregistered “LAZY BEE” service

mark and bumble bee logo to promote café or restaurant services in or about the

State of Ohio, and specifically within this judicial district.




                                            7
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 8 of 18. PageID #: 8




See https://www.instagram.com/thelazybeeberea (last visited Feb. 25, 2019).

      18.    On information and belief, Lazy Bee Breakfast is also using, as shown

below, the unregistered “LAZY BEE” service mark and bumble bee logo on one or

more shirts or other apparel items to promote café, restaurant, or like food services.




                                          8
       Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 9 of 18. PageID #: 9




See https://www.thelazybeeberea.com/about (last visited Feb. 25, 2019).

      19.    On information and belief, Lazy Bee Breakfast is also using the

unregistered “LAZY BEE” service mark at one or more locations on a building or

structure in this judicial district, specifically, as shown below, at or about 126

Front Street, Berea, Ohio 44017, to promote café, restaurant, or like food services.




See

https://www.facebook.com/thelazybeeberea/photos/a.342693049796897/35730451

8335750/?type=3&theater (last visited Feb. 25, 2019).

                                         9
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 10 of 18. PageID #: 10




      20.    On information and belief, Lazy Bee Breakfast is also using the

unregistered “LAZY BEE” service mark and bumble bee logo, as shown below, on

one or more menus being used to promote café or restaurant services in or about

the State of Ohio, and specifically within this judicial district.




                                           10
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 11 of 18. PageID #: 11




See

https://static1.squarespace.com/static/5b649ff6b10598e51f80f043/t/5c59e17a9b74

7a73a8417ec3/1549394298719/Main+Menu_R5.pdf (last visited Feb. 25, 2019).

      21.   As is apparent from the above, Lazy Bee Breakfast uses the

unregistered “LAZY BEE” service mark and bumble bee logo in connection with

the same services as the services for which Wee Hive registered its “SLEEPY

BEE” service mark, namely for café and restaurant services.

      22.   On information and belief, Lazy Bee Breakfast has had actual

knowledge of Wee Hive’s registered “SLEEPY BEE” service mark and its senior

use in commerce for café and restaurant services since at least September 28, 2018.

      23.   On information and belief, Lazy Bee Breakfast has no basis on which

to claim superior right over Wee Hive’s federally registered “SLEEPY BEE”

service mark.

      24.   Lazy Bee Breakfast has used, and is using, the unregistered “LAZY

BEE” service mark and bumble bee logo without authorization, consent or

permission from Wee Hive. Such unauthorized use of is likely to cause confusion

and mistake, and to deceive consumers as the source of Lazy Bee Breakfast’s café

and restaurant services, and therefore, constitutes trademark infringement and

unfair competition.

                                        11
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 12 of 18. PageID #: 12




                          FIRST CLAIM FOR RELIEF

                    Infringement of Federally Registered Mark
                               15 U.S.C. § 1114(1)

       25.    Wee Hive repeats and realleges the preceding paragraphs as though

set forth fully herein.

       26.    This claim is for the infringement of a service mark registered on the

Principal Register of the USPTO under Section 32(1) of the Lanham Act, 15

U.S.C. § 1114(1)(a), as amended.

       27.    Lazy Bee Breakfast’s use of the unregistered “LAZY BEE” service

mark and bumble bee logo in connection with advertising, promoting, and offering

café and restaurant services, without Wee Hive’s authorization, permission, or

consent, is likely to cause confusion, or to cause mistake, or to deceive consumers

regarding the approval, sponsorship, license, source or origin of Lazy Bee

Breakfast’s café and restaurant services.

       28.    On information and belief, Lazy Bee Breakfast’s acts of infringement

have been done willfully and deliberately, and with full knowledge of Wee Hive’s

“SLEEPY BEE” service mark.

       29.    Lazy Bee Breakfast’s willful and deliberate acts of infringement have

caused, are causing, and will continue to cause injury to Wee Hive, including, but

not limited to, irreparable injury to Wee Hive’s goodwill and reputation.
                                            12
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 13 of 18. PageID #: 13




       30.    Unless enjoined, Lazy Bee Breakfast’s wrongful conduct will

continue to cause irreparable injury to Wee Hive, whereby Wee Hive will have no

adequate remedy at law.

                          SECOND CLAIM FOR RELIEF

             Federal Unfair Competition – False Designation of Origin
                             15 U.S.C. §1125(a)(1)(A)

       31.    Wee Hive repeats and realleges the preceding paragraphs as though

set forth fully herein.

       32.    This claim is for unfair competition and false designation of origin

under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), as amended.

       33.    Lazy Bee Breakfast’s use of the unregistered “LAZY BEE” service

mark and bumble bee logo in connection with advertising, promoting, and offering

café and restaurant services, without Wee Hive’s authorization, permission, or

consent, is likely to cause confusion, or to cause mistake, or to deceive as to the

affiliation, connection, or association of Lazy Bee Breakfast with Wee Hive, or as

to the origin, sponsorship, or approval of Lazy Bee Breakfast’s goods, services, or

commercial activities by Wee Hive.

       34.    On information and belief, Lazy Bee Breakfast’s acts have been done

willfully and deliberately, and with full knowledge of Wee Hive’s federally

registered “SLEEPY BEE” service mark.
                                        13
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 14 of 18. PageID #: 14




       35.     Lazy Bee Breakfast’s willful and deliberate acts have caused, are

causing, and will continue to cause injury to Wee Hive, including, but not limited

to, irreparable injury to Wee Hive’s goodwill and reputation.

       36.     Unless enjoined, Lazy Bee Breakfast’s wrongful conduct will

continue to cause irreparable injury to Wee Hive, whereby Wee Hive will have no

adequate remedy at law.

                          THIRD CLAIM FOR RELIEF

   Unfair Competition in Violation of Ohio’s Deceptive Trade Practices Act
                         OHIO REV. CODE § 4165.02

       37.     Wee Hive repeats and realleges the preceding paragraphs as though

set forth fully herein.

       38.     This claim is for unfair competition in violation of Ohio’s Deceptive

Trade Practices Act, OHIO REV. CODE § 4165.02.

       39.     Lazy Bee Breakfast has engaged in deceptive trade practices by

causing the likelihood of confusion or misunderstanding as to whether Wee Hive is

the source, sponsorship, approval, or certification of Lazy Bee Breakfast’s goods

or services.

       40.     Lazy Bee Breakfast has also engaged in deceptive trade practices by

causing the likelihood of confusion or misunderstanding as to whether it has an

affiliation, connection, or association with, or certification by Wee Hive.
                                         14
      Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 15 of 18. PageID #: 15




       41.    On information and belief, Lazy Bee Breakfast’s acts have been done

willfully and deliberately, and with full knowledge of Wee Hive’s federally

registered “SLEEPY BEE” service mark.

       42.    Lazy Bee Breakfast’s willful and deliberate acts have caused, are

causing, and will continue to cause injury to Wee Hive, including, but not limited

to, irreparable injury to Wee Hive’s goodwill and reputation.

       43.    Unless enjoined, Lazy Bee Breakfast’s wrongful conduct will

continue to cause irreparable injury to Wee Hive, whereby Wee Hive will have no

adequate remedy at law.

                           Fourth CLAIM FOR RELIEF

                          Common Law Unfair Competition

       44.    Wee Hive repeats and realleges the preceding paragraphs as though

set forth fully herein.

       45.    This claim is for common law unfair competition.

       46.    Lazy Bee Breakfast’s acts constitute unfair competition under the

common law of the State of Ohio.

       47.    On information and belief, Lazy Bee Breakfast’s acts have been done

willfully and deliberately, and with full knowledge of Wee Hive’s federally

registered “SLEEPY BEE” service mark.

                                        15
     Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 16 of 18. PageID #: 16




      48.   Lazy Bee Breakfast’s willful and deliberate acts have caused, are

causing, and will continue to cause injury to Wee Hive, including, but not limited

to, irreparable injury to Wee Hive’s goodwill and reputation.

      WHEREFORE, Plaintiff Wee Hive, LLC prays for judgment against

Defendant The Lazy Bee Breakfast LLC finding that:

      A)    Lazy Bee Breakfast’s use of the unregistered “LAZY BEE” service

mark and bumble bee logo for café and restaurant services in the State of Ohio

constitutes federal service mark infringement under the Lanham Act;

      B)    A preliminary and permanent injunction are warranted prohibiting and

enjoining Lazy Bee Breakfast, its officers, directors, agents, employees,

subsidiaries, affiliates, assigns, licensees and any one acting in concert with Lazy

Bee Breakfast from further infringement of Wee Hive’s federally registered

“SLEEPY BEE” service mark;

      C)    Wee Hive is entitled to an award of all profits and gains that Lazy Bee

Breakfast has obtained from its wrongful use of the unregistered “LAZY BEE”

service mark and bumble bee logo for café and restaurant services;

      D)    Wee Hive is entitled to an award of all compensatory and punitive

damages available under the Lanham Act;




                                        16
     Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 17 of 18. PageID #: 17




      E)    Wee Hive is entitled to an award of treble damages, costs

disbursements and attorney’s fees pursuant to 15 U.S.C. § 1117 and OHIO REV.

CODE § 4165.03(B);

      F)    Wee Hive is entitled to any such other relief, damages and costs as the

Court deems just and proper.

                                      Respectfully submitted,

                                      WOOD, HERRON & EVANS, L.L.P.


Date: February 26, 2019               By: s/ John Paul Davis
                                          John Paul Davis
                                          2700 Carew Tower
                                          441 Vine Street
                                          Cincinnati, Ohio 45202
                                          Phone:      (513) 241-2324
                                          Fax:        (513) 241-6234
                                          jdavis@whe-law.com
                                          Ohio Reg. No. 0073446




                                       17
     Case: 1:19-cv-00430-SO Doc #: 1 Filed: 02/26/19 18 of 18. PageID #: 18




                          DEMAND FOR JURY TRIAL

      Pursuant to FED. R. CIV. P. 38(b), Plaintiff Wee Hive, LLC, by its attorneys,

hereby demands trial on all issues raised by this Complaint.

                                       Respectfully submitted,

                                       WOOD, HERRON & EVANS, L.L.P.


Date: February 26, 2019                By: s/ John Paul Davis
                                           John Paul Davis
                                           2700 Carew Tower
                                           441 Vine Street
                                           Cincinnati, Ohio 45202
                                           Phone:      (513) 241-2324
                                           Fax:        (513) 241-6234
                                           jdavis@whe-law.com
                                           Ohio Reg. No. 0073446




                                        18
